Title: William Wardlaw to Thomas Jefferson, 5 March 1814
From: Wardlaw, William
To: Jefferson, Thomas


          Dear Sir
              Richmond
              5 Mar. 1814
          I am very anxious to procure the Sessions Session Acts for the year 1748. After the most careful enquery they can not be found in any of the publick offices here. Mr Henning who has been publishing the Statutes at large says he can not procure them.
			 The Object with me is to see the law dividing the Counties of Henrico & Chesterfield to asscertain whether the southern, the Northeren shores or the middle of the river is the line. This has become a question of some importance on act of Mill sites on both sides of the river at the fall near this place.
          If you have the law will you do me the favour to quote to me that part of it which relates to this subject. If a juditial question should hereafter arise on the subject I might have to ask the favour of the law itself
          I am with much esteem Your friend &cW Wardlaw
        